COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Aaron Philip Fernandez v. The State of Texas

Appellate case number:   01-21-00541-CR

Trial court case number: 1609682

Trial court:             177th District Court of Harris County

        Appellant Aaron Philip Fernandez filed a “Motion to Substitute Counsel and Motion for
Access to Appellate Record.” Appellant states Seth Krezer “was appointed to represent
Appellant on appeal” and Appellant now wishes for “Kristen Jernigan to represent him in the
appeal.” Appellant further requests that Kristen Jernigan be granted access to the appellate
record.
       By filing the motion, Kristen Jernigan has now appeared as counsel of record for
Appellant. She is hereby granted access to the Appellate record. See TEX. R. APP. P. 6.2, 9.1.
        Appellant’s motion for substitution of counsel is denied. The motion does not comply
with the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 6.5(b), (d). Seth Kretzer
remains as Appellant’s lead counsel until new lead counsel is designated or a motion to withdraw
or to substitute compliant with Rule 6.5 is filed and granted. See TEX. R. APP. P. 6.1(c), 6.5.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: February 8, 2022